After Remand from the Supreme Court

ROBERTSON, Presiding Judge.
The prior judgment of this court has been reversed and the cause remanded by the Supreme Court of Alabama. See Ex parte State of Alabama ex rel. Spizzirri, 730 So.2d 196 (Ala.1998). On remand to this court, and in compliance with the Supreme Court’s opinion, the judgment of the trial court is hereby reversed and the cause remanded for further proceedings pursuant to Ex parte Jenkins, 723 So.2d 649 (Ala.1998).
REVERSED AND REMANDED.
YATES, MONROE, CRAWLEY, and THOMPSON, JJ., concur.